DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received 3/7/2019 for application number 16/295,862. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims.
Claims 1 – 20 are presented for examination.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rice (U.S. Patent 10,121,025) (Rice hereinafter) in view of Padmanabhan (U.S. Publication 2019/0238316) (Padmanabhan hereinafter).
9.    	As per claim 1, Rice teaches a blockchain-based data processing method, comprising: 
acquiring a first block in a blockchain at a current node [“As shown in FIG. 4, process 400 may include receiving content data from a content provider (block 410). For example, content validation node 220 may receive (e.g., using processor 320, communication interface 370, and/or the like) content data from content provider device 210.” col. 11, lines 49 – 53; content data mapped to first block];
broadcasting a first transaction to other nodes in the blockchain [“content providers may request content validation from a network of one or more content validation nodes (e.g., computing devices operating as nodes in a blockchain network) or from a validation wrapper device (e.g., a computing device designed to facilitate communications with the blockchain network). A content validation node may receive content data from a content provider, such as data identifying a network address of the content and other data indicative of the content, such as a hash value or other indicia of the content,” col. 3, lines 37 – 42; first transaction comprises content data for review by other nodes]; and
creating a second block based on the model parameter and adding the second block into the blockchain in response to two or more second transactions corresponding to the first transaction, wherein data related to the second transactions include voting results corresponding to the first transaction [“The content validation node may append a transaction including the aforementioned information to a block of the content validation blockchain network; after consensus from other content validation nodes, the transaction becomes an immutable inclusion in the blockchain,” col. 3, lines 37 – 42; “content validation node 220 may determine a final score (e.g., an evaluation score, aggregate score, and/or the like), based on a combination of values associated with parameters that may indicate the accuracy, trustworthiness, legitimacy, validity, etc. of the content, such as two or more (or all) of the example values described above. For example, the validation information included in the blockchain may include a formula for combining the values of one or more parameters. In some implementations, values may be associated with a weight that causes some values associated with some parameters to affect the resulting final score more than other values associated with other parameters,” col. 16, lines 3 – 12; appended transaction mapped to second block ].
Rice does not explicitly disclose but Padmanabhan discloses wherein the data related to the first transaction includes a model parameter [“According to one embodiment of the process depicted at 400 in FIG. 4, a consortium of nodes participate in a private, or permissioned, blockchain. Each node is assigned a weight that its vote will be given, for example, based on domain (general) knowledge about the transactions, or types of transactions, the nodes can add to a new block in the blockchain.” ¶ 0127; weight mapped to model parameter].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Rice and Padmanabhan available before the effective filing date of the claimed invention, to modify the capability of content validation using blockchain as disclosed by Rice to include the capability of implementing consensus models for distributed ledger technologies as disclosed by Padmanabhan, thereby providing a mechanism to improve system performance by modifying and improving existing distributed ledger technologies via the application of weight-based selection [Padmanabhan ¶ 0009].
.
11.	Claims 2, 3, 5, 6, 9, 10, 12 – 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rice and Padmanabhan in further view of Kurtulmus et al.,”Trustless Machine Learning Contracts; Evaluating and Exchanging Machine Learning Models on the Ethereum Blockchain,” (Kurtulmus hereinafter).
12.    	As per claim 2, Rice and Padmanabhan teach the method according to claim 1.  Rice and Padmanabhan do not explicitly disclose but Kurtulmus discloses wherein the second transactions include performing a model accuracy test based on the model parameter [“There are two steps in building a new machine learning model. The first step is training, which takes in a dataset as an input, and adjusts the model weights to increase accuracy for the model. The second step is testing, that uses an independent dataset for testing the accuracy of the trained model.” Pg. 2, 1st col., 4th para.], obtaining the voting results corresponding to the first transaction [
“the blockchain (possibly initiated by a user action) will evaluate the models submitted by users using the evaluation function, and select a winner of the competition.” Pg. 3, 1st col., 1st full para.], and broadcasting to other nodes in the blockchain or returning only to the current node by a node that received the first transaction [“At this point, the DanKu contract is initialized and the training dataset is public. The submitters can download the training dataset to start training their models. After successfully training they can submit their solutions,” Pg. 4, 2nd col., 1st para.].

13.    	As per claim 3, Rice and Padmanabhan teach the method according to claim 1.  Rice and Padmanabhan do not explicitly disclose but Kurtulmus discloses wherein data related to the first transaction further includes a model definition, and the second transaction includes performing the model accuracy test based on the model parameter and the model definition [“There are two steps in building a new machine learning model. The first step is training, which takes in a dataset as an input, and adjusts the model weights to increase accuracy for the model. The second step is testing, that uses an independent dataset for testing the accuracy of the trained model.” Pg. 2, 1st col., 4th para.; input dataset mapped to first transaction data, model weights mapped to model parameter], obtaining the voting result and a feedback parameter corresponding to the first transaction [“the blockchain (possibly initiated by a user action) will evaluate the models submitted by users using the evaluation function, and select a winner of the competition.” Pg. 3, 1st col., 1st full para.], and broadcasting to other nodes in the blockchain system or returning only to the current node by a node that received the first transaction [“At this point, the DanKu contract is initialized and the training dataset is public. The submitters can download the training dataset to start training their models. After successfully training they can submit their solutions,” Pg. 4, 2nd col., 1st para.], the voting result corresponding to the model parameter and the feedback parameter corresponds to the model definition [“Submitter(s) invoke the submit model() function, providing a solution with the following elements: (a) The solution weights and biases. (b) The model definition. (c) The payment address for payout,” Pg. 4, 2nd col., para. 3.3].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Rice, Padmanabhan and Kurtulmus available before the effective filing date of the claimed invention, to modify the capability of content validation using blockchain as disclosed by Rice and Padmanabhan to include the capability of exchanging and evaluating machine learning models using blockchain as disclosed by Kurtulmus, thereby providing a mechanism to improve system performance by enhancing machine learning models and making AI technologies more accessible [Kurtulmus abstract].
14. 	As per claim 5, Rice and Padmanabhan teach the method according to claim 1.  Rice and Padmanabhan do not explicitly disclose but Kurtulmus discloses further receiving a third transaction, data related to the third transaction including an additional model parameter corresponding to the data set of a node transmitting the third transaction; the third transaction including performing a model accuracy test based on the additional model parameter [“There are two steps in building a new machine learning model. The first step is training, which takes in a dataset as an input, and adjusts the model weights to increase accuracy for the model. The second step is testing, that uses an independent dataset for testing the accuracy of the trained model.” Pg. 2, 1st col., 4th para.] to obtain the voting result corresponding to the third Submitter(s) invoke the submit model() function, providing a solution with the following elements: (a) The solution weights and biases. (b) The model definition. (c) The payment address for payout,” Pg. 4, 2nd col., para. 3.3]; and broadcasting a fourth transaction to other nodes in the blockchain or returning the fourth transaction only to the node that transmitted the third transaction [“At this point, the DanKu contract is initialized and the training dataset is public. The submitters can download the training dataset to start training their models. After successfully training they can submit their solutions,” Pg. 4, 2nd col., 1st para.], the fourth transaction including the voting result corresponding to the third transaction [“Submitter(s) invoke the submit model() function, providing a solution with the following elements: (a) The solution weights and biases. (b) The model definition. (c) The payment address for payout,” Pg. 4, 2nd col., para. 3.3].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Rice, Padmanabhan and Kurtulmus available before the effective filing date of the claimed invention, to modify the capability of content validation using blockchain as disclosed by Rice and Padmanabhan to include the capability of exchanging and evaluating machine learning models using blockchain as disclosed by Kurtulmus, thereby providing a mechanism to improve system performance by enhancing machine learning models and making AI technologies more accessible [Kurtulmus abstract].
15. 	As per claim 6, Rice, Padmanabhan and Kurtulmus teach the method according to claim 5.  Kurtulmus further teaches wherein the data related to the third transaction includes a model definition and the additional model parameter corresponding to a data set of the node transmitting the third transaction [“There are two steps in building a new machine learning model. The first step is training, which takes in a dataset as an input, and adjusts the model weights to increase accuracy for the model. The second step is testing, that uses an independent dataset for testing the accuracy of the trained model.” Pg. 2, 1st col., 4th para.], the method further comprising: performing a model accuracy test based on the additional model parameter and the model definition [“There are two steps in building a new machine learning model. The first step is training, which takes in a dataset as an input, and adjusts the model weights to increase accuracy for the model. The second step is testing, that uses an independent dataset for testing the accuracy of the trained model.” Pg. 2, 1st col., 4th para.], and obtaining the voting result and a feedback parameter corresponding to the third transaction [“Submitter(s) invoke the submit model() function, providing a solution with the following elements: (a) The solution weights and biases. (b) The model definition. (c) The payment address for payout,” Pg. 4, 2nd col., para. 3.3]; and broadcasting the fourth transaction to other nodes in the blockchain or returning only to the node transmitting the third transaction, data related to the fourth transaction including the voting result and the feedback parameter corresponding to the third transaction [“At this point, the DanKu contract is initialized and the training dataset is public. The submitters can download the training dataset to start training their models. After successfully training they can submit their solutions,” Pg. 4, 2nd col., 1st para.], the voting result corresponding to the third model parameter, and the feedback parameter corresponding to the model definition [“Submitter(s) invoke the submit model() function, providing a solution with the following elements: (a) The solution weights and biases. (b) The model definition. (c) The payment address for payout,” Pg. 4, 2nd col., para. 3.3].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Rice, Padmanabhan and Kurtulmus available before the effective filing date of the claimed invention, to modify the capability of content validation using blockchain as disclosed by Rice and Padmanabhan to include the capability of exchanging and evaluating machine learning models using blockchain as disclosed by Kurtulmus, thereby providing a mechanism to improve system performance by enhancing machine learning models and making AI technologies more accessible [Kurtulmus abstract].
16.      As per claim 9, it is a device claim having similar limitations as cited in claim 2.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.
17.      As per claim 10, it is a device claim having similar limitations as cited in claim 3.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.
18.      As per claim 12, it is a device claim having similar limitations as cited in claim 5.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.
19.      As per claim 13, it is a device claim having similar limitations as cited in claim 6.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.

21.      As per claim 15, it is a device claim having similar limitations as cited in claim 2.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 2 above.
22.      As per claim 16, it is a device claim having similar limitations as cited in claim 3.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 3 above.
23.      As per claim 18, it is a device claim having similar limitations as cited in claim 5.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 5 above.
24.      As per claim 19, it is a device claim having similar limitations as cited in claim 6.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 6 above.
25.	Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rice, Padmanabhan and Kurtulmus in further view of Weng (U.S. Publication 2019/0206091) (Weng hereinafter).
26.    	As per claim 4, Rice, Padmanabhan and Kurtulmus teach the method according to claim 3.  Rice, Padmanabhan and Kurtulmus do not explicitly disclose but Weng discloses wherein the voting result includes a positive result or a negative result , and the method further comprising updating a local training parameter based on the feedback parameter in response to the voting result being a negative result, the image compression model and the image reconstruction model may be obtained by associated training: acquiring a sample image and performing a comparison step; the comparison step includes: inputting the sample image into the image compression model, outputting a plurality of sample feature maps, inputting the plurality of sample feature maps into the deconvolution neural network corresponding to the image reconstruction model to reconstruct the plurality of sample feature maps to obtain a reconstructed image of the sample image, creating a loss function based on a difference between the sample image and the reconstructed image of the sample image, and determining whether a value of the loss function satisfies a preset convergence condition; updating at least one of a parameter of the convolutional neural network corresponding to the image compression model or a parameter of the deconvolution neural network corresponding to the image reconstruction model using a gradient descent method based on the loss function, if a result of the comparison is negative, and performing the comparison step based on the updated parameter; and outputting the parameter of the convolutional neural network corresponding to the image compression model and the parameter of the deconvolution neural network corresponding to the image reconstruction model, if the result of the comparison step is positive.” ¶ 0107].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Rice, Padmanabhan, Kurtulmus and Weng available before the effective filing date of 
27.      As per claim 11, it is a device claim having similar limitations as cited in claim 4.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.
28.      As per claim 17, it is a device claim having similar limitations as cited in claim 4.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 4 above.
29.	Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rice, Padmanabhan, Kurtulmus and Weng in further view of Deng et al. (U.S. Publication 2015/0186779) (Deng hereinafter).
30.    As per claim 7, Rice, Padmanabhan and Kurtulmus teach the method according to claim 5.  Rice, Padmanabhan and Kurtulmus do not explicitly disclose but Weng discloses updating a local training parameter based on the additional model parameter in the third transaction [“updating at least one of a parameter of the convolutional neural network corresponding to the image compression model or a parameter of the deconvolution neural network corresponding to the image reconstruction model using a gradient descent method based on the loss function, if a result of the comparison is negative, and performing the comparison step based on the updated parameter; and outputting the parameter of the convolutional neural network corresponding to the image compression model and the parameter of the deconvolution neural network corresponding to the image reconstruction model, if the result of the comparison step is positive.” ¶ 0107; “If the result of the comparison step 402 is negative, that is, the value of the loss function does not satisfy the preset convergence condition, step 403 is performed to update at least one of a parameter of the convolutional neural network corresponding to the image compression model or a parameter of the deconvolution neural network corresponding to the image reconstruction model using a gradient descent method based on the loss function, and then return to perform the comparison step 402 based on the updated parameter,” ¶ 0077; suggests multiple iterations based on preset conditions not being met].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Rice, Padmanabhan, Kurtulmus and Weng available before the effective filing date of the claimed invention, to modify the capability of content validation using blockchain as disclosed by Rice, Padmanabhan and Kurtulmus to include the capability of iterative model training using feedback as disclosed by Weng, thereby providing a mechanism to improve system performance by enhancing machine learning models via comparison and feedback.
Rice, Padmanabhan, Kurtulmus and Weng do not explicitly disclose but Deng discloses performing a local training to a model based on the updated local training parameter to obtain an updated local model parameter in response to receiving two or more second transactions not satisfying a predetermined condition [“Step 612 includes extending the model on-demand using one or more dynamic analysis techniques upon detection of multiple analysis failures. Extending the model comprises using network flow analysis and heuristics to determine when to stop the method,” ¶ 0063; “at least one embodiment of the invention includes the use of probabilistic reasoning. Bayesian Networks (BNs) dynamically generated for a subset of the topology (for example, an application with a performance problem and the resources it directly depends on) can be leveraged for RCA. Learning of BN probabilities is well-known, can be continuous, and can be based on the frequency of the type of root cause resource identified (for example, a given type of disk drive) if the diagnostics are determined to be correct. Such continuously evolving BN parameters (probabilities) can be associated with a link between two resource types (for example, a file system and a disk drive) and thus be part of the domain knowledge stored in the metamodel. Additionally, learning of new metamodel and model/topology nodes and relationships can be automatically reflected in BNs generated in the future from the new topology, thereby enhancing the accuracy of the analysis,” ¶ 0030].
         It would have been obvious to one of ordinary skill in the art, having the teachings of Rice, Padmanabhan, Kurtulmus, Weng and Deng available before the effective filing date of the claimed invention, to modify the capability of content validation using blockchain as disclosed by Rice, Padmanabhan, Kurtulmus and Weng to include the capability of managing model training based on frequency of analysis failures as disclosed by Deng, thereby providing a mechanism to improve system performance by enhancing corrective action models via comparison and feedback [Deng ¶ 0005].

Conclusion
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193